IN THEUNITED srATES DISTRICT CoURr'
FoR THE NoRTHERN DISTRICT oF oHlo
EASTERN DIVIsIoN

UNITED STATES OF Al\/IERICA, IN D l C T M E N T

Plaintiff,

)
§
v. v § C§E §O§; z
)
)
)
)

     

 

Title lS, Sections 1951(a) and

MATTHEW L. SHlLLING, 2113(a), United States Code

Defendant.

 

GENERAL ALLEGATIONS

 

1. At all times material to this lndictment, Circle K had stores located at 1370 E.
Main Street, Ravenna, Ohio and 1029 W. l\/Iain Street, Ravenna, Ohio. These stores Were
engaged in the retail sale of articles and commodities that had moved in and affected interstate
commerce.

2. At all times material to this lndictment, Circle K Was owned and operated by
Circle K Stores, lnc. and had its headquarters in Tempe, Arizona.

3. At all times material to this Indictment, BP Gas Station located at 6134 State
Highway 14, Ravenna, Ghio Was engaged in the retail sale of articles and commodities that had »
moved in and affected interstate commerce.

4. At all times material to this indictment, BP Gas Stations Were owned and operated

by BP PLC, Which had its headquarters in London, United Kingdom.

COUNT 1 '
(lnterference with Commerce by Robbery, 18 U.S.C. § 1951(a))

The Grand Jury charges:

5. On or about February 15 , 2019, in the Northem District of Ohio, Eastern
Division, Defendant MATTHEW L. SHILLING did unlawfully obstruct, delay, and affect
commerce, as that term is defined in Title 18, United States Code, Section 1951(b)(3), and the
movement of articles and commodities in such commerce, by robbery, as that term is defined in
Title 18, United States Code, Section 195l(b)(l), in that MATTHEW L. SHILLING, did
unlawfully take and obtain monies and property, consisting of United States currency and
cigarettes, in the custody, possession, and presence of employees of Circle K, located at 1370 E.
Main Street, Ravenna, Ohio, against the employees’ will, by means of actual and threatened
force, violence, and fear of immediate injury to said employees, in violation of Title 18, United j §
States Codez Section l'95l(a).

COUNT 2
(lnterference with Commerce by Robbery, 18 U.S.C. § 195 l(a))

The Grand Jury further charges:

6 . On or about February 18, 2019, in the Northem District of Ohio, Eastern
Division, Defendant l\/IATTHEW L. SHILLING did unlawfully obstruct, delay, and affect
commerce, as that term is defined in Title 18, United States Code, Section 195 l(b)(3), and the
movement of articles and commodities in such commerce, by robbery, as that term is defined in
Title 18, United States Code, Section l95l(b)(l), in that l\/IATTHEW L. SHlLLWG, did
unlawfully take and obtain monies and property, consisting of United States currency and

cigarettes, in the custody, possession, and presence of employees of BP Gas Station located at

6134 State Highway 14, Ravenna, Ohio, against the employees’ will, by means of actual and
threatened force, violence, and fear of immediate injury to said employees, in violation of
Title 18, United States Code, Section 1951(a).

COUNT 3
(lnterference with Commerce by Robbery, 18 U.S.C. § 1951(a))

The Grand Jury further charges:

7. On or about March 1, 2019, in the Northem District of Ohio, Eastern Division,
Defendant MATTHEW L. SHILLING did unlawfully obstruct, delay, and affect commerce, as
that term is defined in Title 18, United States Code, Section 1,951(b)(3), and the movement of
articles and commodities in such commerce, by robbery, as that term is defined in Title 18,
United States Code, Section 1951(b)(1), in that l\/IATTHEW L. SHILLING did unlawfully take
and obtain monies and property, consisting of United States currency and cigarettes, in the
custody, possession, and presence of employees of Circle K,l located at 1029 W. Main Street,
Ravenna, Ohio, against the employees’ will, by means of actual and threatened force, violence,
and fear of immediate injury to said employees, in violation of Title 18, United States Code, v
Section 1951(a).

7 CouNT 4 _
(Bank Robbery, 18 U.s.C. § 2113(3))

The Grand Jury further charges:

8. On or about l\/larch 5, 2019, in the Northern District of Ohio, Eastern Division,
Defendant MATTHEW L. SHILLING, by force, violence, and intimidation, did take from the
person and presence of another approximately $13,000.00 of money belonging to and in the care,

custody, control, management, and possession of Chase Banl<, 4000 Waterloo Road, Randolph,

Ohio, whose deposits were then insured by the F ederal Deposit Insurance Corporation, in

violation of Title 18, United States Code, Section 2113(a).

A TRUE BILL.

Original document - Signatures on file with the Clerl< of Courts, pursuant to the E-Government
Act of 2002.

